ORDER SUSPENDING THE RESPONDENT DUE TO DISABILITY AND DISMISSING VERIFIED COMPLAINT WITHOUT PREJUDICE

The Hearing Officer appointed to hear these related cases has tendered to this Court her report, therein recommending that the respondent be suspended from the practice of law in this state based upon his disability and upon his consent to suspension due to that disability. The Hearing Officer recommends further that the verified complaint for disciplinary action pending against the respondent be dismissed without prejudice due to any suspension based upon disability.
And this Court being duly advised, now finds that the Hearing Officer’s recommendation should be adopted.
IT IS, THEREFORE, ORDERED that the respondent, John A. Speicher, is hereby suspended from the practice of law in this state, effective immediately, due to disability, pursuant to Ind.Admission and Discipline Rule 23(25). Pursuant to Ad-mis.Disc.R. 23(25)(f), the respondent may petition for reinstatement upon termination of his disability in accordance with Admis.Disc.R. 23(4) and (18).
IT IS FURTHER ORDERED that, in light of the respondent’s suspension due to disability, the verified complaint for disciplinary action pending against the respondent under cause number 29S00-9502-DI-1332 is hereby dismissed without prejudice; provided, however, that the allegations contained in that complaint shall be *534reviewed during any future reinstatement proceedings instituted by the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc.R. 23(3)(d).
All Justices concur.